Citation Nr: 0500689	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge in Waco, Texas, in September 2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination for either his prostate cancer or heart disease 
claims.  

The Board further observes that, at his September 2004 
hearing, the veteran testified that he was taken to Vietnam 
on several occasions to look at equipment.  He reported that 
this happened in March or April 1963.  He has further stated 
that it was his belief that his prostate cancer and heart 
disease were as a result of chemicals he was exposed to while 
in service.  

As it relates to his claim for prostate cancer, the Board 
notes that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Under the provisions of   38 C.F.R. § 3.307 and 38 C.F.R. 
§ 3.309(e), prostate cancer, shall be service connected if 
manifested to a degree of 10 percent or more at any time 
after service.

If it can be shown that the veteran was in Vietnam, as he has 
testified to, service connection for prostate cancer would be 
warranted.  Therefore, all possible avenues to verify the 
veteran's claim that he served in Vietnam, including 
obtaining copies of his service personnel records, should be 
exhausted.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for prostate cancer or heart disease.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.



2.  The RO should make exhaustive 
attempts to verify the veteran's claim 
that he entered Vietnam for a short 
period of time in 1963, including 
obtaining copies of his service personnel 
records.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
prostate cancer.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  If prostate cancer is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the prostate cancer is related to 
the veteran's period of active service.  
Complete detailed rationale is to be 
provided for each opinion rendered.  

4.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
heart disease.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  If a heart disease is found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the heart disease is related to the 
veteran's period of active service.  
Complete detailed rationale is to be 
provided for each opinion rendered.  

5.	Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails 
to report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. 

When the claimant pursuing an original, 
reopened 
or claim for an increase without good 
cause fails to 
report for examination, the claim will be 
denied.
This Remand serves as notice of the 
regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



